Citation Nr: 9908983	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-33 606	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right hip region with plastic repair, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for a shrapnel 
wound to the right elbow region, currently evaluated as 10 
percent disabling.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1943 to September 1945.

2.	On March 30, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Manila, 
Philippines, that the veteran died on January [redacted], 1999.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.



		
      JANE E. SHARP
	Member, Board of Veterans' Appeals



 


- 2 -



- 1 -


